TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00613-CR


Ex parte James Kenneth Loucks




FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
NO. 2006R-082, HONORABLE DAN R. BECK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		James Kenneth Loucks has informed this Court that he no longer wishes to
pursue this appeal.  The State also requests that this appeal be dismissed.  We dismiss this appeal. 
See Tex. R. App. P. 42.2.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed
Filed:   May 8, 2009
Do Not Publish